UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6807


DANNY ANGEL RODRIGUEZ,

                    Petitioner - Appellant,

             v.

JASON STREEVAL,

                    Respondent - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Norman K. Moon, Senior District Judge. (7:20-cv-00194-NKM-JCH)


Submitted: October 28, 2021                                  Decided: November 2, 2021


Before NIEMEYER and MOTZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Danny A. Rodriguez, Appellant Pro Se. Sara Bugbee Winn, OFFICE OF THE UNITED
STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Danny A. Rodriguez, a federal prisoner, appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 petition. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Rodriguez v.

Streeval, No. 7:20-cv-00194-NKM-JCH (W.D. Va. May 11, 2021). As did the district

court, we note that, to the extent Rodriguez alleges ineffective assistance of counsel or

challenges the validity of his plea based on representations made by prison officials, such

challenges would need to be presented in a motion under 28 U.S.C. § 2255. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2